Citation Nr: 0724008	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  04-05 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disability, to 
include spina bifida oculta at the S-1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & his ex-wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from April 1975 to April 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which determined that new and 
material evidence had not been received sufficient to reopen 
a claim for service connection for a low back disability, to 
include spina bifida oculta at the first sacral vertebra 
(S-1).  The veteran disagreed with this decision in November 
2003.  He perfected a timely appeal in February 2004 and 
requested a Travel Board hearing.  

In an August 2004 rating decision, the RO denied the 
veteran's claims for service connection for hearing loss in 
the right ear and entitlement to total disability rating 
based on individual unemployability (TDIU).  The RO also 
determined that new and material evidence had not been 
received to reopen a claim for service connection for loss of 
vision and conjunctivitis.  There is no subsequent 
correspondence from the veteran expressing disagreement with 
this decision.  Accordingly, issues relating to hearing loss 
in the right ear, TDIU, and whether new and material evidence 
has been received to reopen a claim for service connection 
for loss of vision and conjunctivitis are not in appellate 
status.

In a November 2004 rating decision, the RO granted service 
connection for hearing loss in the left ear and assigned a 
zero percent rating effective November 16, 2003 (the date of 
receipt of the veteran's claim for service connection).  The 
RO also denied entitlement to a 10 percent rating based upon 
multiple, non-compensable service-connected disabilities 
under the provisions of 38 C.F.R. § 3.324 (2006).    This 
decision was issued to the veteran and his service 
representative in December 2004.  There is no subsequent 
correspondence from the veteran expressing disagreement with 
the rating or effective date assigned to his service-
connected hearing loss in the left ear or with the denial of 
a 10 percent rating for multiple service-connected disorders 
rated zero percent.  Accordingly, these issues are not in 
appellate status.   Accordingly, an issue with respect to a 
10 percent rating based upon multiple, non-compensable 
service-connected disabilities is not in appellate status.

In a January 2005 decision, the RO denied the veteran's claim 
of entitlement to vocational rehabilitation benefits under 
Chapter 31, Title 38, United States Code.  There is no 
subsequent correspondence from the veteran expressing 
disagreement with this decision.  Accordingly, an issue with 
respect to vocational rehabilitation benefits is not in 
appellate status.

A Travel Board hearing was held at the RO before the 
undersigned Veterans Law Judge in March 2007.

The Board is not bound by the RO's determination in this 
matter and must instead make its own determination as to 
whether new and material evidence has been received to reopen 
this claim.  That is, the Board has a jurisdictional 
responsibility to consider whether a claim should be 
reopened, regardless of the RO's finding.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

The decision below reopens the claim for service connection 
for a low back disability, to include spina bifida oculta at 
the S-1.  This matter is further addressed in the remand 
appended to this decision.  The claim of service connection 
for a low back disability, to include spina bifida oculta at 
the S-1, is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  In March 1984, the RO determined that new and material 
evidence had not been received sufficient to reopen a claim 
for service connection for a back disability; a notice of 
disagreement was not received to initiate an appeal of this 
decision.

2.  Evidence received since the March 1984 rating decision, 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for a low back disability, to include 
spina bifida oculta at the S-1, and it raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1984 rating decision, which determined that new 
and material evidence had not been received sufficient to 
reopen a claim for service connection for a low back 
disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.104 (2006).

2.  Evidence received since the March 1984 rating decision is 
new and material; accordingly, the claim of entitlement to 
service connection for a low back disability, to include 
spina bifida oculta at the S-1, is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claim.

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that new and material evidence 
has been received sufficient to reopen his claim for service 
connection for a low back disability, to include spina bifida 
oculta at the S-1, and that matter is further addressed in 
the remand below.  Therefore, a further discussion of the 
VCAA duties is unnecessary at this time.  

Law and Regulations

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108 (West 2002).  New and material evidence is defined by 
regulation, see 38 C.F.R. § 3.156, which VA amended in 2001.  
See 66 Fed. Reg. 45620- 45632 (August 29, 2001).  The amended 
version of 38 C.F.R. § 3.156(a) is applicable to claims filed 
on or after August 29, 2001.  Because the veteran filed his 
application to reopen a previously denied claim for service 
connection for a low back disability, to include spina bifida 
oculta at the S-1on June 5, 2002, the amended version of 
38 C.F.R. § 3.156(a) is applicable to this claim.

Under the revised 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative. Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Duran v. Brown, 7 Vet. App. 216 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2006).  Service connection may be granted 
for any disease initially diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2006); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

                                         Factual and 
Procedural Background

A review of the claims file shows that the RO denied the 
veteran's request to reopen a claim for service connection 
for a low back disability, to include spina bifida oculta at 
the S-1 (characterized as a "back problem") in a rating 
decision dated on March 30, 1984, and issued to the veteran 
and his service representative on that date.  The veteran did 
not file a notice of disagreement to initiate an appeal of 
this determination.  Thus, the March 1984 rating decision 
became final.  38 U.S.C.A. § 7105 (West 2002).

The evidence of record at the time of the March 1984 rating 
decision, which denied the veteran's application to reopen a 
claim for service connection for low back disorder, consisted 
of the veteran's service medical records and a report of an 
August 1979 VA examination.

A review of the veteran's service medical records shows that 
the veteran's back was completely normal at his enlistment 
physical examination in January 1975.  There was no record of 
treatment for any complaints of low back pain during active 
service.  His back was again completely normal at his 
separation physical examination in February 1979.

On VA examination in August 1979, the veteran complained that 
he had injured his back around September 1978 while on active 
service and that he occasionally experienced numbness down 
his back and the whole length of his foot.  Physical 
examination of the veteran's back showed straight leg raising 
to 85 degrees, bending to the floor, extension to 50 degrees, 
lateral bending to 35 degrees, rotation to 30 degrees on each 
side, no muscle spasm, good lumbar curve, no numbness, no 
atrophy, good muscle tone, and good heel & toe walking.  X-
rays of the lumbar spine showed spina bifida occulta present 
at S-1.  This was regarded as a non-significant variation by 
the radiologist.  The radiologist also concluded that no 
significant alteration was present in the lumbosacral spine.  
The VA examiner's impressions included spina bifida occulta, 
non-disabling, and no lumbar findings.

In an October 1979 rating decision, the RO denied the 
veteran's claim for service connection for spina bifida 
oculta at the S-1 (claimed as back pain).  The veteran and 
his service representative were notified of this decision in 
November 1979.

In February 1984, the veteran submitted a new VA Form 21-526 
in which he claimed service connection for spina bifida 
oculta at the S-1.  Attached to this form were duplicate 
copies of certain of his service medical records.  As noted 
above, the RO denied the veteran's application to reopen this 
claim in March 1984.

The pertinent evidence added to the record since the March 
1984 rating decision includes the veteran's VA treatment 
records, his March 2007 Travel Board hearing testimony, and 
additional medical records submitted with a waiver of RO 
jurisdiction at his Travel Board hearing.

VA X-rays of the veteran's lumbosacral spine in February 
2002, approximately 23 years after service, showed moderate 
degenerative disc disease at the L4-5 and L5-S1, disc 
alignment was within normal limits, and the lumbosacral spine 
was otherwise unremarkable.

On VA outpatient treatment in December 2002, the veteran 
complained of low back pain and stated that three epidural 
steroid injections had resulted in good relief of his pain.  
Physical examination of the veteran's back showed 100 percent 
normal range of motion in flexion, extension, side-bending, 
and rotation bilaterally, limited pain with forced extension, 
and a large mass in the left latissimus dorsi that was firm 
and non-tender to palpation.  The assessment included low 
back pain.

On VA outpatient treatment in March 2003, the veteran 
reported that his lower back pain was fully resolved.  The 
assessment included degenerative joint disease of the neck or 
cervical spine.  The issue here is service-connected for a 
low back disability, to include the lumbosacral spine.

In response to a request for records from the RO, M.T., M.D. 
(-initials used to protect privacy), notified VA in March 
2003 that he had no records for the veteran.

In statements on his November 2003 notice of disagreement, 
the veteran contended that he had complained of low back pain 
during service and had been treated with medication for this 
complaint.  And, in statements on his February 2004 VA 
Form 9, the veteran contended that, while on active duty, a 
50-pound oxygen bottle that he was carrying caused him to 
fall and injure his back.  

A private magnetic resonance imaging (MRI) scan of the 
veteran's lumbar spine in November 2003 showed L5-S1 small 
left posterior paracentral disc protrusion with annular 
fissure, L4-5 mild disc bulge and bilateral ligamentum flavum 
hypertrophy associated with mild central and bilateral neural 
foraminal stenosis, and L3-4 posterocentral annular fissure. 

In a March 2004 letter, J.A., M.D., stated that the veteran 
had a history of degenerative disc disease of the lumbar 
spine with L5 nerve root impingement.  This history led to 
low back pain and pain radiating down one or both legs.  

In a March 2004 letter, the veteran's ex-wife described how 
the veteran had complained to her during their marriage about 
an in-service low back injury.

In June 2004, the veteran submitted a copy of a service 
medical record dated in March 1976 which shows that he 
complained of back pain and was prescribed a muscle relaxer.  
In a statement attached to this service medical record, the 
veteran contended that this showed an in-service back injury 
and that other service medical records were missing.

The veteran testified at his March 2007 Travel Board hearing 
that he had experienced intermittent low back pain since 
injuring his low back during active service.  The veteran's 
ex-wife also testified that the veteran complained during 
their marriage that he had injured his low back during active 
service.  

The veteran also submitted additional treatment records, 
along with a waiver of RO jurisdiction, at his March 2007 
Travel Board hearing.  A review of these records shows that, 
on VA MRI scan of the lumbar spine in May 2002, the 
impressions were very minimal retrolisthesis at the L5-S1 and 
an alignment that was otherwise within normal limits, 
moderate disc bulges with an annular fissure and no spinal 
stenosis at L4-5, a left para-mid-line disc herniation with a 
disc extrusion fragment below the level of the L5 inferior 
end plate and associated impingement of the left later recess 
at the L5-S1.  On VA MRI scan of the lumbar spine in March 
2004, the impression was enhancing soft tissue intensity mass 
impinging on the right L4-5 lateral recess that most likely 
represented a disc fragment.  

                                                            
Analysis

The Board finds that the evidence received since the March 
1984 rating decision is "new and material" because, when 
considered with previous evidence of record, it relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a low back disability, to include 
spina bifida oculta at the S-1, and raises a reasonable 
possibility of substantiating the claim.  Although there was 
no record of any in-service complaints of or treatment for 
low back pain at the time of the March 1984 rating decision, 
the veteran has now presented evidence of such treatment.  He 
also has consistently maintained in statements to his VA 
examiners and in his Travel Board hearing testimony that his 
current back problems are related to this in-service injury.  
Additional medical evidence obtained and associated with the 
claims file since March 1984 shows treatment for low back 
disabilities that could be related to the veteran's in-
service back injury.  The Board observes that the credibility 
of this evidence must be presumed.  See Duran and Justus, 
both supra.  This additional evidence, by suggesting the 
contended nexus between active service and the veteran's 
currently diagnosed low back disability, provides an 
unestablished fact necessary to substantiate the claim for 
service connection for a low back disability, to include 
spina bifida oculta at the S-1.  In view of the foregoing, 
the Board finds that the added evidence raises a reasonable 
possibility of substantiating the claim for service 
connection for a low back disability, to include spina bifida 
oculta at the S-1.

Based on the foregoing, the Board concludes that the newly 
received evidence is both new and material evidence.  38 
C.F.R. 3.156(a).  Accordingly, the Board finds that reopening 
of the claim for service connection for a low back 
disability, to include spina bifida oculta at the S-1, is 
warranted.


ORDER

New and material evidence having been received, the claim for 
service connection for a low back disability, to include 
spina bifida oculta at the S-1, is reopened.  The appeal is 
granted to this extent only.


REMAND

As noted above, new and material evidence has been received 
to reopen the claim for service connection for a low back 
disability, to include spina bifida oculta at the S-1.  After 
ensuring compliance with the VCAA, the RO must consider the 
reopened claim in the first instance, considering both old 
and new evidence on a de novo basis.  

The RO should also obtain an orthopedic examination that 
includes a competent opinion addressing the contended causal 
relationship between the veteran's low back disability, to 
include spina bifida oculta at the S-1, and active service.  
In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims recognized in 38 
C.F.R. § 3.159(c)(4) a three-pronged test for ascertaining 
whether a VA examination or opinion is warranted to address a 
claim for service connection.  The Board here finds that such 
a VA examination and opinion is necessary in this instance 
and the three-prong test of 38 C.F.R. § 3.159(c)(4) 
recognized in McLendon is here applicable.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with the 
recent court decisions, as well as 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  Specifically, the RO should 
provide VCAA notice for a de novo claim 
for service connection for a low back 
disability, to include spina bifida oculta 
at the S-1.

2.  Thereafter, the RO should schedule a 
VA orthopedic examination.  Following a 
review of the relevant evidence of record, 
to include the service medical records and 
all post-service medical records 
documenting evaluation and treatment for 
low back problems beginning in 1979, the 
examiner should express an opinion on the 
following question: Is it at least as 
likely as not (a 50 percent or greater 
probability) that the veteran's low back 
disability, to include spina bifida oculta 
at the S-1, began during service or was 
causally linked to any incident or finding 
recorded during service, to include the 
low back symptoms noted in the service 
medical records.  

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.  

3.  Thereafter, the RO should readjudicate 
the claim for service connection for a low 
back disability, to include spina bifida 
oculta at the S-1, on a de novo basis.  If 
the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


